DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDSs filed on 12/29/20 and 6/4/22 have been considered. References cited within other references have not been considered. Foreign references have been considered for their portions in English.
Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification should include the updated status of the parent cases.  
Appropriate correction is required.
 
Claim Objections
Claims 2-21 are objected to because of the following informalities:  1) In claim 2, “motion data captured of the user” should be “captured motion data of the user”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) Note that Claims 2-21 are not original claim. Regarding Claims 2, 9 and 15, a person having ordinary skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession of a generic system or method for calculating a sleep fitness score based on breathing disturbance data. In every single instance, including in the original claims, the disclosure is limited to data that relates to and is acquired by a wearable electronic device with motion and PPG sensors configured to be worn by a user (e.g. par. 2, 7: Technical Field: This disclosure related to the field of wearable devices…using…sensors of such devices). Yet the claims have been broadened to include any type of devices with any type of sensors (for Claim 9 in particular) placed anywhere, including polysomnography devices, which are clearly beyond the scope of the original disclosure. Therefore, Claims 2-21 fail the written description requirement, as none of the dependent claims remedy the above. Even claim 15 which mentions a wearable device, does not mention it has anything to do with the sensors. See MPEP 2163, 2163.05.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that includes both an abstract idea and a natural correlation without significantly more. The claims recite: calculating a sleep fitness score based on breathing disturbance over a sleep period determined by motion. This is drawn to a mental process that relates to the observation and evaluation of a user (e.g. observing a user sleeping and mentally scoring a 1 if the user has difficulty breathing, and zero otherwise), and that mental correlation can also be described as drawn to a natural correlation which is mentally processed, as well as a general mathematical relationship of that natural correlation. This judicial exception is not integrated into a practical application because: a) there is no output, no warning, no alert and nothing to integrate the claims to a treatment or prophylaxis (note that the claims do not positively require displaying or presenting anything), b) the entirety of the claims are drawn to what is happening inside a computer/processor, without any improvement of the processor/computer itself, c) the additional elements of generic processors are drawn to generic extra-solution activities that are well known and routine in the art (as demonstrated by Arnold and Paccione below) and are merely recites for performing the judicial exception in place of the human mind, d) the additional PPG sensors of Claims 2 and 15, are not positively recited (only data/information of breathing is), yet even if it were it is only an insignificant extra-solution activity to collect the information (ie. to observe) that is part of the judicial exception natural/mathematical relationship, e) there is no transformation or reduction of a particular article to a different state or thing, f) it does not integrate the judicial exception to a practical application. As noted above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer/processor is a generic computer and “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention” (ALICE CORP. v. CLS BANK INT’L
717 F. 3d 1269), and the sensors are not positively recited (only the data in the processor is), and are nevertheless routine and extra-solution means of collecting information that is part of the judicial exception. Considered as an ordered combination, these additional elements add nothing that is not already present when the relevant limitations are considered separately (ie. there are no synergistic effects). None of the dependent claims overcomes the above, as they only further add details to the calculations of the abstract idea/ natural correlation, or sensors that are not positively recited and are merely there to collect the information that is part of the calculations of the judicial exception. Thus, Claims 2-21 are ineligible under 35 USC 101. 
Limitations that would assist in overcoming the above can be drawn to prophylaxis or treatment (e.g. actively “displaying” a comparison of the scores to normal scores of other users, see par. 96), minute by minute collection and analysis as it relates to a particular wearable electronic device, along with any processing concept that is not well known in the art (all of the above apply, provided that Applicant ensures support in the original disclosure).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0022201 by Arnold (Applicant submitted) in view of US 2005/0113650 by Pacione (Applicant submitted).    
Regarding Claim 2, Arnold teaches a computer-implemented method, comprising: 
determining a sleep period of a user using motion data captured of the user (e.g. Fig. 1, par. 50,189, 191: sleep stage is determined with a classifier based on motion data); 
determining, for the sleep period of the user, breathing disturbance data based on a decrease in blood oxygenation reflected in captured photoplethysmographic (PPG) data (par. 50, 189, 191: Sleep apnea detection by detection of reduction in blood  oxygenation based on PPG; Also note here that the PPG sensor are not positively recited as “captured” is not a positively recited step- e.g. a limitation starting with “capturing PPG data with a PPG” would be positively recited); 
providing the breathing disturbance data for presentation (par. 152: all data is “provided” to devices with displays, making the data capable “for presentation”- no actual presentation is required by the claims).
Arnold does not explicitly disclose calculating a sleep fitness score for the user over the sleep period, based upon the breathing disturbance data. 
However, Pacione teaches that it was known to calculate sleep indices (which read on sleep fitness scores) based on respiration and motion data, in order to inform the user of their quality of sleep and provide suggestions (e.g. Fig. 5, pars. 105-106, 143-145, 152). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculations of sleep fitness scores based on respiration and motion data in a device according to the teachings of Arnold, as taught by Pacione, in order to predictably inform the user of the quality of their sleep and provide suggestions on improvement. Also note that according to said modification, the score would be provided for display as in Fig. 5 of Paccione, meeting the relative claimed limitation in the alternative to the interpretation that was discussed above.
Regarding Claim 3, Arnold as modified in Claim 2 teaches the computer-implemented method of claim 2, further comprising: determining an amount of motion for the sleep period using the captured motion data; calculating the sleep fitness score based at least in part upon a difference between the breathing disturbance data and historical baseline breathing disturbance data for the user, and the determined amount of motion for the sleep period (e.g. par. 81; also, Pacione, par. 101, 175, 242).
Regarding Claim 4, Arnold as modified in Claim 2 teaches the computer-implemented method of claim 2, further comprising: capturing respiration rate data for the user over the sleep period using a bed sensor; and calculating the sleep fitness score further based upon the respiration rate data for the user (e.g. par. 174, 179, 183).

Regarding Claim 6, Arnold as modified in Claim 2 teaches the computer-implemented method of claim 2, wherein the PPG data is captured using a green light PPG sensor, a red light PPG sensor, and an infrared PPG sensor (par. 1, 79; note that none of the PPG sensors is positively recited, as no step of “capturing” is required by the claim).
Regarding Claim 7, Arnold as modified in Claim 2 teaches the computer-implemented of claim 2, further comprising: determining a percentage of temporal windows, out of a plurality of temporal windows for the sleep period, classified as representing disturbed breathing for the user; and generating the breathing disturbance data based at least on the percentage of temporal windows (Pacione, par. 105-106,143-145,152).
Regarding Claim 8, Arnold as modified in Claim 2 teaches the computer-implemented of claim 7, further comprising: generating additional sensor data by one additional sensor, during a second period outside the sleep period; determining a baseline physiological metric associated with the user based on the additional sensor data; and classifying respective temporal windows based at least upon the baseline physiological metric associated with the user (Pacione, par. 105-106,143-145,152).

Regarding Claim 9, Arnold teaches a computer-implemented method, comprising: 
receiving breathing pattern data and motion data captured for a user (e.g. Fig. 1, par. 50,189, 191: motion data; par. 50, 189, 191: Sleep apnea, which is a breathing pattern, detection based on PPG; other breathing pattern data is also disclosed, e.g. par. 102, 187-195); 
 determining, using the motion data, a sleep period for the user (e.g. Fig. 1, par. 50,189, 191: sleep stage is determined with a classifier based on motion data); 
analyzing the breathing pattern data, captured during the sleep period, to determine sleep disturbances during the sleep period, the sleep disturbances determined based on the captured breathing pattern data and the sleep period (par. 50, 189, 191 and Fig. 4A, 5: Sleep apnea detection, detected during the “asleep state”, by detection of reduction in blood  oxygenation based on PPG).
Arnold does not explicitly disclose calculating a sleep fitness score for the user over the sleep period, based upon the sleep disturbances and causing the sleep fitness score to be presented. 
However, Pacione teaches that it was known to calculate sleep indices (which read on sleep fitness scores) based on respiration and motion data, in order to inform the user of their quality of sleep and provide suggestions (e.g. Fig. 5, pars. 105-106, 143-145, 152). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculations of sleep fitness scores based on respiration and motion data in a device according to the teachings of Arnold, as taught by Pacione, in order to predictably inform the user of the quality of their sleep and provide suggestions on improvement. Also note that according to said modification, the score would be provided for display as in Fig. 5 of Paccione, meeting the relative claimed limitation in the alternative to the interpretation that was discussed above.
Regarding Claim 10, Arnold as modified in Claim 9 teaches the computer-implemented method of claim 9, further comprising: determining the sleep period in part by determining at least a threshold period of time wherein an amount of motion represented by the motion data is less than a determined motion threshold (e.g. par. 81; also, Pacione, par. 101, 175, 242).
Regarding Claim 11, Arnold as modified in Claim 9 teaches the computer-implemented method of claim 9, further comprising: capturing the breathing pattern data based on photoplethysmographic (PPG) data captured using a set of PPG sensors; and calculating breathing disturbance data using the breathing pattern data (again the sensors are not positively recited; nevertheless, see par. 81; also, Pacione, par. 101, 175, 242).
Regarding Claim 12, Arnold as modified in Claim 9 teaches the computer-implemented method of claim 11, further comprising: calculating the sleep fitness score based further upon the breathing disturbance data and the motion data (e.g. par. 81; also, Pacione, par. 101, 175, 242).
Regarding Claim 13, Arnold as modified in Claim 9 teaches the computer-implemented method of claim 9, further comprising: calculating the sleep fitness score further based upon respiration rate data captured for the user over the sleep period (e.g. par. 81; also, Pacione, par. 101, 175, 242).
Regarding Claim 14, Arnold as modified in Claim 9 teaches the computer-implemented method of claim 11, wherein the sleep fitness score is presented on a tracking device configured to be worn on a wrist of the user (note that “is presented” is not a step, it’s an intended use, and the tracking device is not positively recited.  A step would start with “presenting”; nevertheless, this is disclosed in Pacione, Fig. 12, par. 101, 175, 242).

Regarding Claim 15, Arnold teaches a system, comprising: 
a processor; and 
non-transitory computer-readable memory including instructions that, when executed by the at least one processor, cause the system to: 
determine a sleep period of the user using captured motion data (e.g. Fig. 1, par. 50,189, 191: sleep stage is determined with a classifier based on motion data); 
determine, for the sleep period of the user, breathing disturbance data based at least on a decrease in blood oxygenation reflected in captured photoplethysmographic (PPG) data (par. 50, 189, 191: Sleep apnea detection by detection of reduction in blood  oxygenation based on PPG); 
provide the breathing disturbance data for presentation par. 152: all data is “provided” to devices with displays, making the data capable “for presentation”- no actual presentation is required by the claims.
Arnold does not explicitly disclose calculating a sleep fitness score for the user over the sleep period, based upon the breathing disturbance data and causing the sleep fitness score to be presented. 
However, Pacione teaches that it was known to calculate sleep indices (which read on sleep fitness scores) based on respiration and motion data, in order to inform the user of their quality of sleep and provide suggestions (e.g. Fig. 5, pars. 105-106, 143-145, 152). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculations of sleep fitness scores based on respiration and motion data in a device according to the teachings of Arnold, as taught by Pacione, in order to predictably inform the user of the quality of their sleep and provide suggestions on improvement. Also note that according to said modification, the score would be provided for display as in Fig. 5 of Paccione, meeting the relative claimed limitation in the alternative to the interpretation that was discussed above.
Regarding Claim 16, Arnold as modified in Claim 15 teaches the system of claim 15, wherein the instructions when executed further cause the system to: determine the sleep period in part by determining at least a threshold period of time wherein an amount of motion represented by the motion data is less than a determined motion threshold (e.g. par. 74: movement measures values below a threshold value).
Regarding Claim 17, Arnold as modified in Claim 15 teaches the system of claim 15, wherein the instructions when executed further cause the system to: calculate the breathing disturbance data using the breathing pattern data, the breathing pattern data including the PPG data captured using a set of PPG sensors of a tracking device (again the sensors are not positively recited (again the sensors are not positively recited; nevertheless, see par. 81; also, Pacione, par. 101, 175, 242).
Regarding Claim 18, Arnold as modified in Claim 15 teaches the system of claim 15, wherein the instructions when executed further cause the system to: calculate the sleep fitness score based further upon the breathing disturbance data and the motion data (Pacione, par. 101, 175, 242).
Regarding Claim 19, Arnold as modified in Claim 15 teaches the system of claim 15, wherein the instructions when executed further cause the system to: calculate the sleep fitness score further based upon respiration rate data captured for the user over the sleep period (Pacione, par. 101, 175, 242).
Regarding Claim 20, Arnold as modified in Claim 15 teaches the system of claim 15, further comprising a wearable device configured to be worn on a wrist of the user (par. 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold/Pacione, as applied to Claim 2, and further in view of US 6,306,088 to Krausman.   
Regarding Claim 5, Arnold as modified in Claim 2 teaches the computer-implemented method of claim 2, yet does not explicitly disclose updating a baseline breathing score for the user using the breathing disturbance data; and providing the updated baseline breathing score for presentation. However, Krausman teaches an analogous health monitoring device including updating a baseline breathing score for the user using the breathing disturbance data; and providing the updated baseline breathing score for presentation (Claim 10, Fig. 7, 6:10-12: adaptive threshold with adjusting baseline, all signals are displayable). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate adaptive algorithms to update the baseline in a method according to the teachings of Arnold, as taught by Krausman, in order to predictably account for changes in baseline which are common in breathing as well as baseline drift, thus providing more accurate readings. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold/Pacione, as applied to Claim 15, and further in view of US 20130276785 by Melker.   
Regarding Claim 21, Arnold as modified in Claim 15 teaches the system of claim 15, and further classifying a temporal window for the sleep period using the processed sensor data (as discussed above for the sleep period detection) yet does not explicitly disclose wherein the instructions when executed further cause the system to: extract a low-frequency component of first sensor data, generated by a red light PPG sensor, and a low-frequency component of second sensor data, generated by an infrared PPG sensor; determine processed sensor data based on dividing the low-frequency component of the first sensor data by the low-frequency component of the second sensor data; and classifying at least one of a plurality of temporal windows for the sleep period using the processed sensor data. However, Melker teaches an analogous health monitoring device wherein the instructions when executed further cause the system to: extract a low-frequency component of first sensor data, generated by a red light PPG sensor, and a low-frequency component of second sensor data, generated by an infrared PPG sensor; determine processed sensor data based on dividing the low-frequency component of the first sensor data by the low-frequency component of the second sensor data (e.g. par. 383, 385, 391, 400, 402, 405: the low frequency component of the red and IR PPG is used to determine breathing). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melker for respiratory determinations based on extracting the low frequency components of the red and IR PPG signal in a system according to the teachings of Arnold, as this would only amount to a selection among known and limited options to predictably discern breathing from PPG data. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent 10,874,345. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent anticipates Claims 2 and 15 of the instant application:
Regarding Claims 2 and 15, Claim 14 of US 10,874,345 discloses a system and method implemented by the system, comprising: at least one processor (Claim 14, 32:37); and non-transitory computer-readable memory including instructions that, when executed by the at least one processor, cause the system to (Claim 14, 32:38-40): determine a sleep period of the user using at least captured motion data (32: 44-45); determine, for the sleep period of the user, breathing disturbance data based at least on a decrease in blood oxygenation reflected in captured photoplethysmographic (PPG) data (32:46-54); calculate a sleep fitness score for the user over the sleep period based at least upon the breathing disturbance data (32:51-53); and provide at least one of the sleep fitness score or the breathing disturbance data for presentation (32: 57-59). 
Regarding Claim 9, Claim 14 of US 10,874,345 discloses a system implementing a computer-implemented method, comprising: receiving breathing pattern data and motion data captured for a user (32:41-43); determining, using the motion data, a sleep period for the user (32:44-45); analyzing the breathing pattern data, captured during the sleep period, to determine sleep disturbances during the sleep period, the sleep disturbances determined based at least on the captured breathing pattern data and the sleep period (32:46-50); calculating a sleep fitness score based at least on the sleep disturbances (32:51-53); and causing the sleep fitness score to be presented (32:57-59).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792